             Case 1:19-cv-12428 Document 1 Filed 11/27/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                                       for the
                            DISTRICT OF MASSACHUSETTS

                                                            Civil Action No. 1:19-cv-12428

NEW ENGLAND POWER COMPANY )
d/b/a NATIONAL GRID,      )
                          )                         NOTICE OF REMOVAL OF ACTION
           Plaintiff,     )                         PURSUANT TO 28 U.S.C. § 1332
                          )                         DIVERSITY OF CITIZENSHIP
v.                        )
                          )
T-MOBILE USA, INC.,       )
                          )
           Defendant.     )


TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

MASSACHUSETTS:

       PLEASE TAKE NOTICE that Defendant, T-Mobile USA, Inc., by its attorneys, Regan &

Kiely, LLP, hereby removes to this Honorable Court the state court action as described below.

                                   STATEMENT OF THE CASE

       1.     On or about July 31, 2019, an action was commenced by the Plaintiff, New

 England Power Company d/b/a National Grid (hereinafter “Plaintiff”), in the Middlesex

 Superior Court of the Commonwealth of Massachusetts, County of Middlesex entitled New

 England Power Company d/b/a National Grid, Plaintiff v. T-Mobile USA, Inc., Defendant,

 Civil Action Number 1981-CV-02522.

       2.     The Defendant, T-Mobile USA, Inc. (hereinafter “Defendant”), was served with

 summons and complaint on September 10, 2019. A copy of the complaint is attached hereto

 and referred to as Exhibit 1. A copy of the civil action cover sheet is attached hereto and

 referred to as Exhibit 2. A copy of the summons is attached hereto as Exhibit 3.
            Case 1:19-cv-12428 Document 1 Filed 11/27/19 Page 2 of 4



     3.      The complaint asserts one cause of action for negligence against the Defendant.

Exhibit 1, ¶ 3-5. The Plaintiff’s claim contends that the Defendant’s negligence caused a pole

top fire, resulting in damage to the Plaintiff’s property in the amount of $117,585.84. Id., ¶ 4-

5.

     4.      After receipt of the Plaintiff’s complaint, the parties have agreed to extend the

time to serve a responsive pleading through November 30, 2019.

     5.      Accordingly, this Notice of Removal is being filed timely.

                 DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332

     6.      This Honorable Court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a), because there is diversity of citizenship between the Plaintiff and Defendant

and more than $75,000.00, exclusive of interest and costs, is at stake.

     7.      The Plaintiff is a Massachusetts corporation with a principal place of business in

Waltham, Massachusetts, 02451. Id., ¶ 1.

     8.      The Defendant is not a citizen of Massachusetts for the purposes of diversity. The

Defendant is a corporation duly organized under the laws of the State of Delaware with a

business headquarters and principal office in Bellevue, Washington, 98006. Id., ¶ 2.

     9.      The Plaintiff has alleged $117,585.84 in damages allegedly causally related to the

incident; therefore, the amount in controversy exceeds $75,000.00. Id., ¶ 5 and Exhibit 2.

     10.     Because the amount in controversy in this matter exceeds the sum of the value of

$75,000.00 and is between citizens of different states as set forth in 28 U.S.C. § 1332, this case

is subject to removal pursuant to 28 U.S.C. § 1441(a).

          PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED
     11.     Pursuant to Local Rule 81.1(a), the Defendant shall file certified or attested copies

of all records and proceedings in the Middlesex Superior Court and a certified or attested copy

                                               2
             Case 1:19-cv-12428 Document 1 Filed 11/27/19 Page 3 of 4



 of all docket entries therein and will file the same within twenty-eight (28) days after the filing

 of this notice of removal.

       12.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)

 because the United States District Court for the District of Massachusetts is the federal judicial

 district embracing the Middlesex Superior Court of the Commonwealth of Massachusetts,

 County of Middlesex where this action was originally filed.

                                         CONCLUSION

       WHEREFORE, the Defendant respectfully requests that this action be removed from the

Middlesex Superior Court of the Commonwealth of Massachusetts, County of Middlesex, to the

United States District Court for the District of Massachusetts.




Dated: November 27, 2019



                                              For the Defendant,
                                              T-Mobile USA, Inc.,
                                              By its attorneys,

                                              REGAN & KIELY LLP

                                              /s/ Joseph A. Regan
                                              Joseph A. Regan, Esquire (BBO #543504)
                                              Deren P. Dube, Esquire (BBO# 704629)
                                              88 Black Falcon Avenue, Suite 330
                                              Boston, MA 02210
                                              (617)723-0901 – telephone
                                              (617)723-0977 – facsimile
                                              jar@regankiely.com
                                              dpd@regankiely.com




                                                 3
             Case 1:19-cv-12428 Document 1 Filed 11/27/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Joseph A. Regan, Esq., hereby certify that the foregoing document, filed through the
ECF system, will be sent out electronically to all registered participants as identified on the
Notice of Electric Filing, and paper copies will be sent to those indicated as non-registered
participants, on November 27, 2019.

                                             /s/ Joseph A. Regan
                                             Joseph A. Regan




                                                4
